 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9       STANLEY SCOTT SADLER,                                  NO. 2:18-cv-01440-JLR-BAT
10                                   Petitioner,
                                                                ORDER GRANTING MOTION
11                v.                                            FOR EXTENSION OF TIME TO
                                                                ANSWER HABEAS PETITION
12       MARY J. BULLARD, STEPHEN
         SINCLAIR,
13
                                     Respondents.
14
             The Court, having reviewed the record and Respondent’s Motion for Extension of Time to
15

16   Answer Petition (Dkt. 9); does hereby find and ORDER:

17           1.        Respondent’s Motion (Dkt. 9) is GRANTED. Respondent’s Answer is due
18   January 25, 2019. The answer will be treated in accordance with LCR 7. Accordingly, on the
19
     face of the answer, respondent shall note it for consideration on the fourth Friday after filing.
20
             Petitioner may file and serve a response not later than the Monday immediately preceding
21
     the Friday designated for consideration of the matter.
22

23           Respondent may file and serve a reply not later than the Friday designated for

24   consideration of the matter.

25

26



       ORDER - 1
 1          2.      The Clerk of the Court is instructed to send uncertified copies of this Order to
 2
     Petitioner and counsel for Respondent.
 3
            DATED this 14th day of December, 2018.
 4

 5

 6                                                         A
                                                           BRIAN A. TSUCHIDA
 7                                                         Chief United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       ORDER - 2
